[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: PENDENTE LITE MOTIONS (DOCKET ENTRIES 101 AND 102)
The parties continue to reside in the marital home with their minor child Andrew. No custody orders have entered. Before the court are the plaintiff-wife's motions for alimony and child support pendente lite.
At a hearing on September 14, 2000, testimony was taken from both parties and exhibits were offered. The testimony established — and the court finds — the defendant-husband currently provides for the basic needs of both the plaintiff and child. He pays the mortgage on the marital residence (including the real estate taxes and insurance) and maintains medical insurance coverage for both (The wife expends $5.00 monthly as her co-pay contribution.). He pays for the utilities which service the residence. He provides for the child's food, clothing, personal needs and entertainment/recreational expenses. He is ordered to continue all such payments pendente lite.
Those reasonable and necessary expenses presently assumed by the plaintiff-wife are personal to her and are presently supported by her current part-time employment, the income from which is expected soon to CT Page 11229 increase as her work hours are extended.
Having considered the testimony, examined the parties' financial affidavits, and reviewed the provisions of Connecticut General Statutes §§ 46b-82 and 46b-84, the court awards no alimony or child support pendente lite. Motions numbered 101 and 102 are therefore denied.
SHEEDY, J.